Citation Nr: 1508775	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  96-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1949 to August 1950.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which held that new and material evidence had not been submitted to reopen a claim for service connection for a psychiatric disability. 

This case has previously been before the Board on numerous occasions and denials of the claim have been appealed to the United States Court of Appeals for Veterans Claims (Court), with the last Court remand occurring in July 2009.  In a September 2011 decision, the Board reopened the claim for service connection for an acquired psychiatric disability and remanded the case to the RO for consideration of the claim on the merits.  The Board again remanded the matter in November 2013.

Additionally, during the pendency of the appeal regarding an acquired psychiatric disability, the Veteran perfected an appeal of a September 2012 RO rating decision that denied service connection for a cervical spine disability.  While it appears that the original claim for service connection for the cervical spine was that of another veteran whose claim was misfiled in this Veteran's claims file, the Veteran perfected the appeal of that issue nonetheless; thus, the issue is included on the title page of this decision.  The Veteran also requested a Board videoconference hearing in her December 2013 substantive appeal; however, that request was subsequently withdrawn by her attorney in January 2014.  38 C.F.R. § 20.704(d) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA   will notify the appellant if further action is required.


REMAND

Regarding the claim for an acquired psychiatric disability, remand is necessary     for clarification and an addendum opinion that complies with the Board's prior November 2013 remand directives.  In this regard, the Board requested that the examiner 1) address the Veteran's contention that the symptoms manifested in service relating to her diagnosis of passive aggressive reaction were actually         the early manifestations of a current psychiatric disability and, 2) discuss the significance of the article submitted by the Veteran pertaining to better identifying the early stages of schizophrenia and affective psychoses.  However, neither of those requests was complied with by the November 2013 VA examiner; thus remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the November 2013 examiner should clarify the "no mental disorder diagnosis"statement with evidence of record showing an adjustment disorder per nursing home records, a finding that the Veteran was not competent to manage her finances and a notation of "r/o Hoarding disorder and Unspecified Neurocognitive Disorder."  

Remand is also necessary because the November 2013 VA examiner appears to have considered records not currently associated with the Veteran's paper or electronic claims file.  The examiner referenced not only the claims file but also AHLTA records, and nursing facility records dated as recently as November 2012.  Additionally, the nursing facility notes referenced by the VA examiner indicate an "ongoing history with Portsmouth Adult services," of approximately six years.  As the foregoing records are or may be relevant to the Veteran's psychiatric claim, to include whether she currently has a psychiatric disorder, they should be requested on remand.

Finally, as additional treatment records obtained on remand may be pertinent to the claim for a cervical spine disorder, adjudication of that claim would be premature at this time. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated her for a psychiatric or cervical spine condition.  Of particular interest are records from any long term nursing facility where the Veteran has resided (Sentara Nursing Rehab Center), AHLTA, and Portsmouth Adult services.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those contained in the claims file.

2.  Then, return the claims file to the examiner who conducted the November 2013 VA examination for an addendum opinion.  If that examiner is not available,   then obtain an opinion from another qualified psychiatrist or psychologist.  If a new examination is deemed necessary, one should be scheduled.

Following a review of the claims file, the examiner is asked to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has a psychiatric disorder (other than a personality disorder) at any point during the course of the claim since April 1995 that is etiologically related to, the result of, or was first manifested during the Veteran's period of active service. 

In rendering the opinion, the examiner should address  the Veteran's contention that the symptoms manifested in service relating to her diagnosis of passive aggressive reaction were actually the early manifestations of a current psychiatric disability.  The examiner should also discuss the significance of the article submitted by the Veteran pertaining to better identifying the early stages of schizophrenia and affective psychoses.

The examiner should also reconcile the prior conclusion that the Veteran has no psychiatric diagnosis with evidence of record suggesting a current psychiatric disorder, including the prescription of psychiatric medication, the diagnoses of adjustment disorder, r/o hoarding disorder and unspecified neurocognitive disorder, and the finding of incompetency. 

A complete rationale should be given for all opinions and conclusions expressed.

3.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary, the AOJ should again review the record and adjudicate the Veteran's claims for service connection for psychiatric and cervical spine disabilities.  If the benefits sought on appeal remain denied, the appellant and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




